Citation Nr: 1503893	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to March 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran's June 2009 VA Form 9 substantive appeal requested to appear before the Board at a hearing at a local RO (Travel Board hearing).  Accordingly, the RO sent notice letters to the Veteran in April 2014 and May 2014 which informed the Veteran that his Travel Board hearing was scheduled in May 2014.  The notice letters, sent to the Veteran's two known addresses, including his last known address, were returned to the Board as undeliverable.  See 38 C.F.R. § 3.1 (q) (2014) (notice means written notice sent to a claimant or payee at his or her latest address of record).  Subsequently, the Veteran did not appear at the May 2014 Travel Board hearing or provide an updated mailing address.  A June 2014 letter from the Veteran's representative indicates that he was unable to contact the Veteran prior to the Travel Board hearing and he believes the Veteran is currently at an assisted living facility in Maine; however, no additional contact information, including a current address, was provided.  While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless, neither is it always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Veteran has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board finds that VA has fulfilled its duty to assist in this regard, and the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has not fully complied with income and net worth reporting requirements that would allow for a determination regarding his claim of entitlement to nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1506, 1521, 1522, 5107(b) (West 2014); 38 C.F.R. § 3.23, 3.252, 3.271, 3.272, 3.274, 3.277, 3.342 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 214); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's claim for nonservice-connected pension benefits in September 2007.  Moreover, the facts regarding the Veteran's claim are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Nonservice-Connected Pension  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  See 38 U.S.C.A. § 1521 (West 2014).  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See id.; 38 C.F.R. § 3.3(a)(3) (2014).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  See 38 C.F.R. § 3.23(a) (2014).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded; therefore, such income is included as countable income.  See 38 C.F.R. § 3.272 (2014).  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See id.  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Id.  

As a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  See 38 U.S.C.A. § 1506 (West 2014); 38 C.F.R. § 3.277(a) (2014).  

The term eligibility verification report (EVR) means a form prescribed by the Secretary that is used to request income, net worth, dependency status, and any other information necessary to determine or verify entitlement to pension.  An individual who applies for or receives pension shall, as a condition of receipt or continued receipt of benefits, furnish VA an EVR upon request.  See 38 C.F.R. § 3.277(c)(1), (3).  If VA requests that a claimant or beneficiary submit an EVR but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim.  See 38 C.F.R. § 3.277(d).  

The Board acknowledges a September 2008 SSA award letter reporting that the Veteran was found to be disabled from January 1, 2006.  Subsequently, in October 2009, VA requested that the Veteran complete and submit the included VA Form 21-0516-1, Improved Pension EVR, and VA Form 21, 8416, Medical Expense Report, showing his income, net worth, and unreimbursed medical expenses from August 2007 to the present.  Additionally, the Veteran was asked to complete and submit VA Form 21-4138, Statement in Support of Claim, indicating the date that he received a retroactive SSA disability payment.  

Subsequently, the Veteran failed to respond to the October 2009 letter.  Moreover, the Veteran's representative was included on the distribution list, and there is no evidence to indicate that the Veteran did not receive the October 2009 letter.  The presumption of regularity applies to the mailing of documents by VA, and a veteran must rebut that presumption by clear evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  An example of clear evidence would be VA's use of an incorrect address.  See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  Here, the Veteran has not provided any evidence to rebut the presumption.  Therefore, the Board finds that the Veteran received the October 2009 notice letter and failed to properly respond.  

In light of the above, the Board finds that nonservice-connected pension benefits are not warranted.  The Veteran was asked to submit an EVR to verify his income and net worth.  As discussed above, VA may require any pension applicant or beneficiary to submit an EVR as a condition of receiving or continuing to receive their pension benefits.  In this case, VA informed the Veteran that he needed to submit an EVR and related information; however, he failed to do so within 60 days of VA's request, or at any time since.  As the Veteran has not submitted the requested information, the Board finds that he has not fully complied with the reporting requirements.  Accordingly, his claim for nonservice-connected pension is denied.  See 38 C.F.R. § 3.277(d).  


ORDER

Entitlement to nonservice-connected pension benefits is denied.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Specifically, a remand is required to obtain any potentially relevant SSA disability records, to afford the Veteran a VA examination, and to obtain current VA treatment records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that a September 2008 SSA award letter documents that the Veteran was found to be disabled as of January 1, 2006.  While the SSA award letter does not indicate the specific nature of the Veteran's qualifying disability, VA treatment records from September 2007 and October 2007 document the Veteran's reports of contemporaneous psychiatric appointments in relation to his SSA disability claim.  

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  VA treatment records indicate that the Veteran received psychiatric treatment in relation to his SSA disability claim; therefore, there is a reasonable possibility that they may be relevant to his claim of entitlement to service connection for an acquired psychiatric disorder.  See id.  As such, the AOJ must contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits and all adjudications for SSA disability benefits, including any underlying medical evidence.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination with regard to his claim of entitlement to service connection for an acquired psychiatric disorder.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records document the Veteran's diagnosis with depressive disorder, mood disorder, and possible PTSD in August 2007.  Moreover, he reported symptoms of depression, PTSD, and suicidal ideation, which has been variously attributed to childhood trauma, military experiences, and his career as a police officer.  Given the insufficient evidence of record, the Board finds a VA examination would assist in adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

Finally, the Board notes that the most recent VA treatment records within the claims file are from October 2007.  VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  Moreover, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain copies of the Veteran's treatment records, both private and VA, dated from October 2007 to the present.  

The Veteran and his representative are hereby advised that it is the Veteran's responsibility to keep VA apprised of his current mailing address.  Additionally, the Veteran is notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

Accordingly, this matter is REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's treatment records, both private and VA, dated from October 2007 to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly informed.  

2.  Contact the Social Security Administration (SSA) and obtain a complete copy of any application and related records underlying the September 2008 aware for SSA disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

3.  After the above development, schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to obtain evidence as to the identity and etiology of any acquired psychiatric disorder, to include PTSD and depression.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for any pertinent psychiatric disorders shown during the pendency of the Veteran's claim.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to offer an opinion as to the following:

a.  Whether the Veteran meets the diagnostic criteria for any acquired psychiatric disorder, with a detailed explanation of whether and how each of the diagnostic criteria is or is not satisfied.  

b.  Whether any diagnosed psychiatric disorder is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active service.  In particular, if PTSD is diagnosed, opine whether the Veteran's PTSD is related to his reported in-service stressor, or any other stressor found.  

4.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and an opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


